DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I: Figs. 1-2
Species II: Figs. 4-5
Species III: Fig. 6
Species IV: Fig. 7
The species are independent or distinct because the figures to the different species recite mutually exclusive characteristics of such species:
Species I: Figs. 1-2 shows the common mode choke coil 101 includes a multilayer element body 10, in which non-magnetic substrates 1a, 1b, and 1c are stacked on top of one another, and a first coil and a second coil, which are described later, that are provided inside the multilayer element body 10 and are magnetic-field coupled with each other. A first loop-shaped conductor 11a and a third loop-shaped conductor 13a are provided on the substrate 1a, a second loop-shaped conductor 12b and a fourth loop-shaped conductor 14b are provided on the substrate 1b, and a first loop-shaped conductor 11c and a third loop-shaped conductor 13c are provided on the substrate 1c. In addition, interlayer connection conductors 21a and 22a are provided in 
Species II: Figs. 4-5 shows the inner and outer loop diameters of the second loop-shaped conductor 12b are preferably smaller than the inner and outer loop diameters of the first loop-shaped conductors 11a and 11c. In this preferred embodiment, the outer loop diameter of the second loop-shaped conductor 12b is preferably smaller than the inner loop diameters of the first loop-shaped conductors 11a and 11c.
Species III: Fig. 6 shows the common mode choke coil 103 includes a multilayer element body in which substrates 1a to 1y are stacked on top of one another, and a first coil and a second coil, which are described later, that are provided inside the multilayer element body and are magnetic-field coupled with each other. In FIG. 6, loop-shaped conductors 11a, 11c, 11e, 11g, 11i, 11k, 11n, 11q, 11s, 11u, 11w, and 11y are first loop-shaped conductors, and loop-shaped conductors 12b, 12d, 12f, 12h, 12j, 12m, 12p, 12r, 12t, 12v, and 12x are second loop-shaped conductors. In addition, loop-shaped conductors 13a, 13c, 13e, 13g, 13i, 13k, 13n, 13q, 13s, 13u, 13w, and 13y are third loop-shaped conductors, and loop-shaped conductors 14b, 14d, 14f, 14h, 14j, 14m, 14p, 14r, 14t, 14v, 14x are fourth loop-shaped conductors.
Species IV: Fig. 7 shows input terminals in1 and in2, output terminals out1 and out2, and unused terminals NC are provided on the substrate 1a. Conductor patterns, which connect the input terminals in1 and in2 to prescribed loop-shaped conductor patterns, are respectively provided on the substrates 1b, 1c, and 1d. In addition, conductor patterns, which connect the output terminals out1 and out2 to prescribed 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 10 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species of patentably indistinct species require a different field of search (for example, searching different classifications, classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.